Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim does not form a complete grammatical sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1-20, multiple recitations of the term “circuit” render the scope of the claims unclear in light of the specification, since it is unclear if these terms are meant to limit the claims to a specific, discrete hardware circuit performing the functions, or if the functions may be performed by software modules executed by one or more processors, including local controller 142. The specification does not specifically distinguish these possible interpretations. For the purposes of Examination, the claims have been broadly interpreted to include both hardware and software implementations of the functions.
Further regarding claim 12, it is unclear and indistinct what is meant by “correlates a floor recess… as foot traffic”. 
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams et al. (US 2018/0364045).

Regarding claim 1:
Williams teaches a floor maintenance device (see at least abstract, [0043]) comprising one or more sensors (see at least abstract, [0044]) connected to a local controller (processing 106) and a mapping circuit, the mapping circuit configured to (see at least [0116]).
Alternately or in addition, in case that Applicant intends the “circuits” to be limited to hardware implementations, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the floor maintenance device as taught by Williams by utilizing separate hardware circuits for performing the recited function as a matter of design choice as known functional equivalents.


Regarding claim 2:
Williams further teaches wherein the local controller is connected to a safety circuit configured to identify a hazard in response to data collected from the one or more sensors (obstacle or special treatment area detection, see at least [0054]).

Regarding claim 3:
Williams further teaches wherein the local controller is connected to a cleaning circuit configured to classify a floor contamination in response to data collected from the one or more sensors (robot platform detects special treatment area, including stains, high soil levels, etc. Robot analysis, conclusions based on sensed treatment area, see at least [0054-0055]).

Regarding claim 4:
Williams further teaches wherein the cleaning circuit is arranged to identify two different cleaning actions that are directed at eliminating the floor contamination (see at least [0054-0055] different modes and order of the modes to be performed, see at least [0078]).

Regarding claim 5:
Williams further teaches wherein the cleaning circuit comprises circuitry that selects a single cleaning action to execute from the two different cleaning actions (see at least [0130]).

Regarding claim 6:
Williams further teaches wherein the single cleaning action is chosen in response to a generation of a safety strategy (reducing residual moisture, see at least [0129-0130]).

Regarding claims 7-8:
Williams further teaches wherein the local controller is connected to a correction circuit comprising circuitry that identifies a correction action directed to correcting a floor surface imperfection wherein the correction action mitigates an injury risk of the floor surface imperfection, (broadly interpreted, various detected conditions, including excess debris and wet surfaces may be considered an “imperfection”, the correction of which mitigates an injury, see at least [0054-0055] [0129-0130]).

Regarding claims 9-10:
Williams teaches the limitations as in claim 1 above. Williams does not explicitly teach the specific resolutions or pattern shapes of the detectors. However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention, in light of Williams’ teaching of variable resolution and utilizing different sensors to choose an appropriate resolution and shape for the desired detection task. 

Regarding claim 16:
Williams teaches a method comprising: 
connecting a local controller  (processing 106) to one or more sensors (see at least abstract, [0044]); 
collecting data relating to a floor surface with the one or more sensors with a first floor detection resolution (see at least abstract, [0044]); 
detecting a floor condition with a mapping circuit connected to the local controller (obstacle or special treatment area detection, see at least [0054]); and 
changing the first floor detection resolution to a different second floor detection resolution in response to a detected floor condition (see at least [0116]).

Regarding claim 19:
Williams further teaches wherein the local controller generates a proactive action to alter the floor condition to increase pedestrian safety (plurality of functionalities meeting this limitation, see at least [0100-0106] [0123-0130]).

Regarding claim 20:
Williams further teaches wherein the proactive action involves polishing a floor surface in which the floor condition exists (see at least [0123]).

Claim Rejections - 35 USC § 103
Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, in view of Suvarna et al. (US 2019/0029486).

Regarding claim 11:
Williams teaches a system comprising: a local controller (processing 106) connected to a mapping circuit and a prediction circuit; and 
one or more sensors connected to the local controller (see at least abstract, [0044]), the local controller comprising circuitry that generates a safety strategy in response to data collected from the one or more sensors (obstacle or special treatment area detection, see at least [0054]) the mapping circuit configured to change from a first floor detection resolution to a different second floor detection resolution in response to a detected floor condition (see at least [0116]), 

Williams does not explicitly teach generating a strategy based on a predicted event.
Suvarna teaches a system and method of operating a robotic floor care system including generating a strategy in response to data collected from sensors and at least (predicting debris accumulation based on past accumulation and adjusting cleaning strategy see at least [0031-0032]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic floor servicing system and method as taught by Williams with the technique of predicting areas requiring additional attention based on past results as taught by Suvarna in order to efficiently utilize cleaning time and energy by ensuring that areas receive the appropriate cleaning service based on soil/traffic levels.

Regarding claim 13:
Williams further teaches wherein the safety strategy deploys a separate cleaning device in response to a floor condition identified by the mapping circuit (plurality of different modules for different functions, see at least [0043-0044]).

Regarding claim 15:
Williams further teaches wherein the local controller activates a connected cleaning tool to partially correct the detected floor condition prior to a future correction action is performed as prescribed by the safety strategy (see at least [0078]).

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Williams and Suvarna as applied to claim 13 above, and further in view of Gordon et al. (US 2020/0009732).

Regarding claim 14:
Modified Williams teaches the limitations as in claim 13 above. Williams is silent as to physically blocking a floor condition.
Gordon teaches a system and method of robotic monitoring and alerting of hazards present in an environment, including physically blocking a detected hazard and cleaning the hazard to mitigate danger (deploying a cone at/near hazard, see at least [0044]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic floor maintenance system and method as taught by Williams and Suvarna with the technique of deploying a cone to mark and block off a hazard as taught by Gordon in order to warn nearby people, or other mobile entities to the potential danger and not track through a spill or other condition prior to mitigation.


Claim Rejections - 35 USC § 103
Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Suvarna as applied to claim 11 above, and further in view of Gettings et al. (US 2015/0367513).

Regarding claims 12, 17, and 18:
Williams teaches limitations as in claims 11 and 16 above. Williams further teaches detecting floor anomalies and correcting them through various actions.
Williams does not explicitly teach identifying a recess and correlating it with foot traffic.
Gettings teaches a system and method of monitoring an area for floor anomalies and unsafe conditions, including wear patterns in a flooring for mitigation including cleaning of the area (see at least [0036-0037]) 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic floor maintenance system as taught by Williams with the technique of monitoring the floor for conditions requiring particular attention, including wear patterns in the floor surface as taught by Gettings in order to allow the conditions to be mitigated, improving safety and efficiency of the cleaning process.

Claim Rejections - 35 USC § 103
Alternately or in addition, claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Wold et al. (US 2014/0278252).

Regarding claims 7-8:
Williams teaches the limitations as in claim 1 above. Williams does not explicitly teach correcting a surface imperfection outside of regular cleaning actions. 
Wold teaches a system and method of detecting and correcting floor imperfections by a robotic device (see at least abstract, Fig. 5, [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modular robotic floor monitoring and cleaning system and method comprising a plurality of floor treatment modules as taught by Williams by implementing the method of detecting and correcting damaged floor conditions as taught by Wold in order to autonomously monitor a floor condition in a facility and ensure flooring issues are addressed to mitigate dangerous situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664